DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s arguments and amendments filed 9/30/22 are acknowledged. Any objection or rejection from the 3/17/22 office action that is not addressed below is withdrawn based on the amendments.
Previously, the species of sodium bicarbonate was elected.
	The elected species was found in the prior art and claims to the elected species are rejected as set forth below.
	Claims 2 and 4 have been canceled.
	Claim 21 has been added as a new claim.
	Claims 1, 3 and 5-21 are being examined.

Priority
A priority section appeared in the previous office action. Since the claims have been amended the section is updated.
This application is a CIP of 15/150,094 05/09/2016 ABN.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/150,094, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In the instant case, claims 1, 11 and 19 recite ‘’dissolvable’ or ‘dissolve’. The dependent claims also require the above limitations. However, application 15/150,094 does not support the claim limitations of ‘dissolvable’ or ‘dissolve’.
As set forth in MPEP 716.02 VI D ‘If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application.’. For at least the reasons above, the effective filing date of instant claims 1, 3 and 5-21 is at best 6/2/19.

Response to Arguments - Priority
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 112 
Claims were previously rejected under 112(b)/2nd paragraph. Since the claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
Further, a new rejection is set forth below based on the claim amendments (compare rejection as set forth in 5/1/20 office action).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and dependents refer to a foaming agent and ‘foams only upon contact with water in blood’.
Claim 11 and dependents refer to ‘foams when it contacts water in blood’.
Claim 17 recites ‘foaming agent has reacted with the water in the blood’.
Claim 19 and dependents refer to ‘foaming upon contact with water present in blood’.
The specification mentions sodium bicarbonate as a foaming agent (section 0022).
Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58) teach that sodium bicarbonate reacts with acetic acid to generate carbon dioxide (page 54 first column last paragraph). Scherr GH (US 2007/0237811) teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021). Falus (US 2010/0256671; cite 2 of IDS 6/3/19) teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam (sections 0028 and 0131 and claim 25). Thus, the known chemistry in such that acetic acid is a reactant (not an activator as implied in the specification and previous claims) and water is not a known reactant.
Essential learning products entry (retrieved from https://www.essentiallearningproducts.com/fizz-or-not-fizz-john-cowens on 9/7/17, 2 pages; previously cited) teach that sodium bicarbonate (i.e. baking soda) reacts under acidic conditions to release carbon dioxide and that nothing happens when sodium bicarbonate is added to water (page 1 section 1). SMC entry (retrieved from https://www.smc.edu/AcademicPrograms/PhysicalSciences/Documents/Chemistry_10_Experiments/Ch10_Stoichiometry.pdf on 9/7/17, 3 pages; previously cited) teach the specific reaction chemistry of sodium bicarbonate reacting with hydrochloric acid to produce carbon dioxide (page 1).
	Better bones entry (retrieved from https://www.betterbones.com/alkaline-balance/why-an-alkaline-diet-makes-sense/ on 9/7/17, 18 pages; previously cited) teach that blood pH is tightly regulated between 7.35 and 7.45 (page 3 5th bullet point) and thus is basic. 
Since blood is basic and sodium bicarbonate requires acidic conditions to foam, it is unclear how sodium bicarbonate alone could react with the water (instant claim 17) or foam only upon contact with water (claims 1, 11 and 19). In fact, Falus (US 2010/0256671; previously cited) teach that sodium bicarbonate reacts with an acidic component (section 0028 and claim 25). Thus, the mere presence of sodium bicarbonate is not adequate to meet the functional limitation. 
It appears that the claims recite properties of the foaming agent (such as reacts in the presence of water) that are not consistent with the known properties of sodium bicarbonate. Although the claims refer to reacting with the water (instant claim 17) or foaming only upon contact with water (claims 1, 11 and 19) it is unclear what specific reaction occurs since the known chemistries cited above would not occur in the basic conditions of the blood. 
Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear. The recited functional characteristics do not necessarily occur in all hemostats and the specification does not provide guidance as to how the function is achieved. In fact there are no examples or specifics provided as to how to make compositions with the recited properties. 
Claim 1 recites ‘dissolvable’. Claim 11 recites ‘dissolve’. Claim 19 recites ‘dissolvable’. Claim 1 recites ‘compressed in the wound’. Claim 11 recites ‘is dried into sheets, provided as a liquid’. MPEP 2113 recognizes that claims can recite processing steps. However, in the instant case, it is unclear if phrases such as ‘dissolve’ imply a method step or if it is describing a functional property or an intended use. Stated another way, it is unclear if the compositions are the products after the processing steps or if they merely need to be capable of undergoing such steps. It appears that the claims refer to different compositions at different points in time making it unclear what composition is required. A sheet that is rolled up (as recited in claim 1) is quite different from a sheet that is ‘fully dissolved’ (as recited in claim 1 for example) or pre-foamed (claim 3). Further, a composition that has contacted water is quite different from an anhydrous composition (as recited in claim 1 for example). A gel is not necessarily the same as a powder which is not necessarily the same as a liquid (as recited in claim 11). It is unclear how a composition can be both anhydrous yet be formed by contacting water. The dependent claims do not clarify the claim scope.
	Claim 19 recites ‘pharmaceutical-type’. Although the word ‘pharmaceutical’ is an art recognized term, it is unclear how or if the word ‘type’ alters the scope of ‘pharmaceutical’. It is unclear how to distinguish ‘pharmaceutical-type’ versus non- pharmaceutical-type. Although unclear, the claims have been interpreted such that pharmaceutical-type includes known pharmaceuticals. Dependent claim 20 does not clarify the claim scope.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.

(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claim 1 and dependents refer to a foaming agent and ‘foams only upon contact with water in blood’.
Claim 11 and dependents refer to ‘foams when it contacts water in blood’.
Claim 17 recites ‘foaming agent has reacted with the water in the blood’.
Claim 19 and dependents refer to ‘foaming upon contact with water present in blood’.
The specification mentions sodium bicarbonate as a foaming agent (section 0022).
Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58) teach that sodium bicarbonate reacts with acetic acid to generate carbon dioxide (page 54 first column last paragraph). Scherr GH (US 2007/0237811) teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021). Falus (US 2010/0256671; cite 2 of IDS 6/3/19) teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam (sections 0028 and 0131 and claim 25). Thus, the known chemistry in such that acetic acid is a reactant (not an activator as implied in the specification and previous claims) and water is not a known reactant.
Essential learning products entry (retrieved from https://www.essentiallearningproducts.com/fizz-or-not-fizz-john-cowens on 9/7/17, 2 pages; previously cited) teach that sodium bicarbonate (i.e. baking soda) reacts under acidic conditions to release carbon dioxide and that nothing happens when sodium bicarbonate is added to water (page 1 section 1). SMC entry (retrieved from https://www.smc.edu/AcademicPrograms/PhysicalSciences/Documents/Chemistry_10_Experiments/Ch10_Stoichiometry.pdf on 9/7/17, 3 pages; previously cited) teach the specific reaction chemistry of sodium bicarbonate reacting with hydrochloric acid to produce carbon dioxide (page 1).
	Better bones entry (retrieved from https://www.betterbones.com/alkaline-balance/why-an-alkaline-diet-makes-sense/ on 9/7/17, 18 pages; previously cited) teach that blood pH is tightly regulated between 7.35 and 7.45 (page 3 5th bullet point) and thus is basic. 
Since blood is basic and sodium bicarbonate requires acidic conditions to foam, it is unclear how sodium bicarbonate alone could react with the water (instant claim 17) or foam only upon contact with water (claims 1, 11 and 19). In fact, Falus (US 2010/0256671; previously cited) teach that sodium bicarbonate reacts with an acidic component (section 0028 and claim 25). Thus, the mere presence of sodium bicarbonate is not adequate to meet the functional limitation. 
It appears that the claims recite properties of the foaming agent (such as reacts in the presence of water) that are not consistent with the known properties of sodium bicarbonate. Although the claims refer reacting with the water (instant claim 17) or foaming only upon contact with water (claims 1, 11 and 19) it is unclear what specific reaction occurs since the known chemistries cited above would not occur in the basic conditions of the blood. 
It appears that the claims recite properties of the foaming agent (such as reacts in the presence of water) that are not consistent with the known properties of sodium bicarbonate.
 (2) Scope of the invention/Partial structure/disclosure of drawings:
Claims 1, 11, 19 and dependents broadly refer to foaming agent. As such, the genus of compounds that could be used is large.
There appear to be no examples. Importantly as discussed above the only foaming agent mentioned in the specification is sodium bicarbonate but as discussed above it does not appear to have the required functional properties. The drawing is described as an embodiment (page 6 of specification) however, the specific components used are not set forth. The examples do not constitute a representative number of species and do not sufficiently describe the genus claimed (see Gostelli above).

(3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 and dependents refer to a foaming agent and ‘foams only upon contact with water in blood’.
Claim 11 and dependents refer to ‘foams when it contacts water in blood’.
Claim 17 recites ‘foaming agent has reacted with the water in the blood’.
Claim 19 and dependents refer to ‘foaming upon contact with water present in blood’.
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There appear to be no examples in the specification. There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that the appellant was not in possession of the claimed genus.
The importance of structure/function correlations has been highlighted by the courts (Abbvie Deutschland v. Janssen Biotech and Centorcor Biologics, App. No. 2013-1338, -1346 (Fed. Cir. , July 1, 2014)). The Abbvie case involved antibodies and written description. The court stated: “We have held that “a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568– 69).”. The courts then further stated: “With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” (emphasis added) and then state: " Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011).
In the instant case, one could not visualize or recognize a composition with the properties as claimed. The record shows that it is unclear what falls within the scope of the claims. 

 (5) Method of making the claimed invention/actual reduction to practice:
There appears to be no examples in the specification.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claims 1, 3 and 5-21 are broad and generic, with respect to all possible hemostats and powders encompassed by the claims.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of hemostats and powders embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals Appellant hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments - 112
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive with respect to the rejections set forth above. 
Although applicants argue that the claims have been amended, the amended claims are addressed above. As amended the claims are similar to those that were rejected under 112 in the parent application (see 15150094). Such rejections were affirmed by the Patent Trial and Appeal Board (document first cited 5/1/20).
It does not appear that the previous rejection of claim 19 based on the recitation of ‘pharmaceutical-type’ has been addressed in any fashion.

Claim Rejections - 35 USC § 102
Claims were previously rejected based on the reference cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58; ‘Alfieri’).
Alfieri teach BioFoam for hemostasis (abstract). Alfieri teach that compositions comprising sodium bicarbonate and BSA and acetic acid are mixed to form a foam (page 54 paragraph connecting columns 1-2). Alfieri teach that the BioFoam was applied to wounds (page 55 last complete paragraph of column 1) and shows a device that applies the foam (figures 1-2). Alfieri teach that 62 patients met the effectiveness end point of hemostasis (4th paragraph of results on page 56) and also teach a subject with additional suture (5th paragraph of results on page 56).
In relation to the foaming agent as recited in claim 1, Alfieri teach compositions comprising sodium bicarbonate (and BSA and acetic acid are mixed to form a foam) (page 54 paragraph connecting columns 1-2). 
In relation to the hemostat and wound and wound dressing recited in claim 1, Alfieri teach that the BioFoam was applied to wounds (page 55 last complete paragraph of column 1) and shows a device that applies the foam (figures 1-2). Alfieri teach that 62 patients met the effectiveness end point of hemostasis (4th paragraph of results on page 56) and also teach a subject with additional suture (5th paragraph of results on page 56).
Although unclear, since claim 1 recites ‘dissolves’ the foaming agent is not necessarily limited to anhydrous and the material is not necessarily limited to a sheet (further claim 3 expressly recited pre-foamed). Alfieri has been interpreted as meeting the claim limitations. Alfieri expressly teach that the BSA, sodium carbonate and acetic acid can be dissolved in water (page 54 last paragraph of column 1).
In relation to claim 3, figures 1 and 2 of Alfieri show a foam.
In relation to claim 5, Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2).
In relation to claims 6-7, figures 1-2 of Alfieri show a tube that is used to insert.
In relation to claim 9, Alfieri teach that the subjects were assessed during a visit to the hospital (page 55 last complete paragraph of column 1) and thus the wound was monitored.
In relation to claim 10, figures 1-2 of Alfieri show a tube that is used to insert.
In relation to the foaming agent as recited in claim 11, Alfieri teach that compositions comprising sodium bicarbonate (and BSA and acetic acid are mixed to form a foam) (page 54 paragraph connecting columns 1-2). 
In relation to the form of claim 11, although unclear claim 11 expressly recites ‘and blended’ (so it is not necessarily limited to a gel) and also recites ‘as a liquid’. Alfieri has been interpreted as meeting the claim limitations. Alfieri expressly teach that the BSA, sodium carbonate and acetic acid can be dissolved in water (page 54 last paragraph of column 1).
In relation to claim 12, Alfieri teach BSA (page 54 paragraph connecting columns 1-2) and the additional application of fibrinogen (a shock mitigation agent) containing Tachosil (page 56 last complete paragraph of column 1).
In relation to claims 13-17, figures 1-2 of Alfieri show a tube/stick that is used to insert.
In relation to claim 18, Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2).
In relation to the foaming agent as recited in claim 19, Alfieri teach that compositions comprising sodium bicarbonate (and BSA and acetic acid are mixed to form a foam) (page 54 paragraph connecting columns 1-2). 
In relation to the pharmaceutical type agent as recited in claim 19, although unclear Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2) which is interpreted as meeting the limitation.
In relation to the stick as recited in claim 19, figures 1-2 of Alfieri show a stick that is used to insert.
In relation to the form as recited in claim 19, figures 1-2 of Alfieri show the foam takes a shape. Although unclear, Alfieri has been interpreted as meeting the claim limitations. Alfieri expressly teach that the BSA, sodium carbonate and acetic acid can be dissolved in water (page 54 last paragraph of column 1).
Claim 20 recites ‘arranged to impregnate’ and thus does not necessarily require additional agents. Figures 1-2 of Alfieri show a foam that is arranged to impregnate.
With respect to functioning as a hemostat, Alfieri teach as a hemostatic agent (page 55, 4th complete paragraph).

Response to Arguments - 102
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue about priority, the priority of the claims is addressed above.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett (US 2017/0319739; ‘Pickett’; previously cited) in view of Falus G. (US 2010/0256671; ‘Falus’ as cited with IDS 6/3/19).
Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach in the form of a field dressing (sections 0004 and 0029). Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11). Pickett teach foaming hemostats (abstract) including with a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray or radiation marker (section 0006), with detectors (section 0006), with a tube (section 0006) and a clotting agent (section 0006). Pickett teach sheets (section 0006). Pickett teach a foaming agent, clotting agent, gelling agent and liquid (section 0006). Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Pickett teach the inclusion of dyes (section 0006).
Pickett does not recite acetic acid which as currently interpreted is an acceptable agent to allow for the foaming as claimed.
Falus teach hemostatic foams (abstract). Falus teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam to release carbon dioxide (sections 0028 and 0131 and claim 25). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Falus teach the compositions as biodegradable and nontoxic (section 0030). Falus teach the parts as being solubilized in a medium (section 0068). Falus teach that the formulations comprise sodium bicarbonate and thrombin (section 0071) and teach the agents in sterilized form (sections 0047 and 0190-0194). Falus teach the formulation as a gel (sections 0008, 0010, 0015, 0069 and 0105). Falus teach that the components are able to stop bleeding (section 0017). Falus teach that the foam is distributed throughout the site (section 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Pickett because Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Thus one would have been motivated to use the known components taught by Falus that allow for foaming. Falus teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam to release carbon dioxide (sections 0028 and 0131 and claim 25). Since Pickett teach hemostats with specific components and functions one would have been motivated to make such hemostats. Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach foaming hemostats (abstract) including as a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray marker (section 0006), with detectors (section 0006), with a tube (section 0006) and a clotting agent (section 0006). Pickett teach sheets (section 0006). Pickett teach a foaming agent, clotting agent, gelling agent and liquid (section 0006). Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006) and dyes (section 0006). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pickett based on the specific suggestions of Pickett and the nature of the problem to be solved (see also MPEP 2143 IA). One would have had a reasonable expectation of success because the references recognize the compositions as hemostatic.
In relation to claim 1, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 3, Pickett teach sheets (section 0006). Falus teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam to release carbon dioxide (sections 0028 and 0131 and claim 25). Falus teach that the application is over the tissue (claim 16) and depict shapes consistent with sheets (figure 2). Falus teach a foaming reaction between bicarbonate and acetic acid which would form bubbles (section 0131 and figure 2).
In relation to claim 5, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Falus teach that the foam is distributed throughout the site (section 0028).
In relation to claim 6, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire into the wound (section 0006). 
In relation to claims 7 and 10, Pickett teach foaming hemostats (abstract) with a cover shield and tube (section 0006). 
In relation to claims 8-9, Pickett teach foaming hemostats (abstract) with an x-ray marker (section 0006) and with detectors (section 0006).
In relation to claim 11, Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11).  Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach a clotting agent (section 0006). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 12, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
In relation to claim 13, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire (section 0006).
In relation to claims 14-15, Pickett teach pressure from the foaming agent (section 0007) and water activation (section 0016). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030).
In relation to claims 16-17, Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Falus teach that the formulations comprise sodium bicarbonate (section 0071 and claim 25) which is applicants elected species and has been interpreted as meeting the claim limitation.
In relation to claim 18, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Falus teach that the foam is distributed throughout the site (section 0028).
In relation to claim 19, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008) and teach a clotting agent (section 0006). Pickett teach foaming hemostats (abstract) including with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006) with a tube (section 0006). Falus teach that the formulation is delivered via an applicator through a needle (sections 0033, 0112 and figure 4) and teach the agents in sterilized form (sections 0047 and 0190-0194). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 20, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
In relation to claim 21, Pickett teach the inclusion of dyes (section 0006).
Although unclear, the prior art has been interpreted as suggesting the claimed limitations.

Claims 1, 3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett (US 2017/0319739; ‘Pickett’; previously cited) in view of Scherr GH (US 2007/0237811; ‘Scherr’). 
Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach in the form of a field dressing (sections 0004 and 0029). Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11). Pickett teach foaming hemostats (abstract) including with a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray or radiation marker (section 0006), with detectors (section 0006), with a tube (section 0006) and a clotting agent (section 0006). Pickett teach sheets (section 0006). Pickett teach a foaming agent, clotting agent, gelling agent and liquid (section 0006). Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Pickett teach the inclusion of dyes (section 0006).
Pickett does not recite acetic acid which as currently interpreted is an acceptable agent to allow for the foaming as claimed.
Scherr teach wound dressings (abstract). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Scherr teach dissolving of materials (section 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Pickett because Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Thus one would have been motivated to use the known components taught by Scherr that allow for foaming. Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Since Pickett teach hemostats with specific components and functions one would have been motivated to make such hemostats. Pickett teach foaming hemostats (abstract) including as a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray marker (section 0006), with detectors (section 0006), with a tube (section 0006) and clotting agent (section 0006). Pickett teach sheets (section 0006). Pickett teach a foaming agent, clotting agent, gelling agent and liquid (section 0006). Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pickett based on the specific suggestions of Pickett and the nature of the problem to be solved (see also MPEP 2143 IA). One would have had a reasonable expectation of success because the references recognize the compositions as hemostatic. Further, Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046).
In relation to claim 1, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Scherr teach dissolving of materials (section 0021). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 3, Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach sheets (section 0006).
In relation to claim 5, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). 
In relation to claim 6, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire into the wound (section 0006). 
In relation to claims 7 and 10, Pickett teach foaming hemostats (abstract) with a cover shield and tube (section 0006). 
In relation to claims 8-9, Pickett teach foaming hemostats (abstract) with an x-ray marker (section 0006) and with detectors (section 0006).
In relation to claim 11, Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11).  Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach a clotting agent (section 0006). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046).  Pickett teach that no foreign matter is introduced (abstract). Scherr teach dissolving of materials (section 0021). Pickett teach that there is no need to remove matter at a later time (abstract). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 12, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
In relation to claim 13, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire (section 0006).
In relation to claims 14-15, Pickett teach pressure from the foaming agent (section 0007) and water activation (section 0016). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Scherr teach dissolving of materials (section 0021). 
In relation to claims 16-17, Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046).
In relation to claim 18, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). 
In relation to claim 19, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008) and teach a clotting agent (section 0006). Pickett teach foaming hemostats (abstract) including with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006) with a tube (section 0006). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 20, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
In relation to claim 21, Pickett teach the inclusion of dyes (section 0006).
Although unclear, the prior art has been interpreted as suggesting the claimed limitations. 

Response to Arguments - 103
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue about priority, the priority of the claims is addressed above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue about the teachings of Falus alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Pickett is the primary reference.
Although applicants argue that Falus does not teach administering via pressure and compressing, as discussed above the claims are unclear and the terms ‘administering’ and ‘compressing’ appear to be steps in a method. However, the instant claims are product claims. Further, the teachings of Pickett are set forth above. Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658